Citation Nr: 0302314	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  93-20 318	)	DATE
	)
	)             

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left wrist, and to the left ring and 
little fingers, currently rated 50 percent disabling.

3.  Entitlement to an earlier effective date prior to October 
8, 1992 for an increased rating for residuals of a gunshot 
wound to the left wrist.

4.  Entitlement to an earlier effective date prior to October 
8, 1992 for service connection for residuals of frostbite to 
the feet.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
August 1944, from April 1950 to March 1953, from August 1955 
to August 1958, and from September 1958 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO decisions, beginning with 
a January 1993 decision, which, in pertinent part, denied 
increased ratings for an anxiety disorder, rated 30 percent 
disabling, for residuals of a gunshot wound to the left 
wrist, rated 20 percent disabling, and for residuals of a 
gunshot wound to the left ring and little fingers, rated 10 
percent disabling.  In October 1995, the Board remanded the 
case to the RO.  In a January 1998 decision, the RO granted 
an increased rating of 30 percent for residuals of a gunshot 
wound to the left wrist to 30 percent, effective from October 
8, 1992; the veteran appealed the effective date for this 
increased rating, and his appeal for a higher rating 
continued as well.  The RO also granted service connection 
for frostbite of the feet, effective from October 8, 1992; 
the veteran appeals for an earlier effective date for service 
connection for such condition.  

In October 2000, the Board issued a decision which denied a 
rating in excess of 30 percent for anxiety disorder, 
currently rated 30 percent disabling, an earlier effective 
date prior to October 8, 1992 for an increased rating for 
residuals of a gunshot wound to the left wrist, and an 
earlier effective date prior to October 8, 1992 for service 
connection for residuals of frostbite to the feet.  In this 
decision, the Board also combined the veteran's residuals of 
a gunshot wound to the left wrist and to the left little and 
ring fingers into a single diagnostic code, and granted a 
higher, 50 percent rating, effective October 8, 1992.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The appellee (VA) filed 
an unopposed motion for remand in May 2001, and, by a May 
2001 order, the Court granted the motion and vacated and 
remanded that portion of the Board decision which denied the 
following:  an increased rating for anxiety disorder; a 
single evaluation in excess of 50 percent from October 8, 
1992, for residuals of a gunshot wound to the left wrist, 
ring and little fingers; and earlier effective dates for an 
increased rating for residuals of a gunshot wound to the left 
wrist and for service connection for frostbite residuals.  
After the case was returned to the Board, the veteran's 
representative provided additional argument in December 2002.  

In those arguments, the veteran's representative claimed 
service connection was warranted for back and right hip 
disabilities, and stated that new and material evidence would 
be submitted as to these issues.  Such issues are not before 
the Board, and must initially be decided by the RO; 
therefore, evidence as to those issues should be submitted to 
the RO.  


FINDINGS OF FACT

1.  The veteran's anxiety disorder is productive of no more 
than definite social and industrial impairment, and no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.

2.  The veteran's residuals of a gunshot wound to the left 
wrist, and of residuals of a gunshot wound of the left little 
and ring fingers, involve his minor upper extremity and, 
rated as a single disability, produce impairment equivalent 
to complete paralysis of the ulnar nerve.

3.  The veteran's initial claim for service connection for 
residuals of frostbite to the feet was received by the RO on 
October 8, 1992 (many years after service), and the RO 
granted service connection effective from that date.

4.  On October 8, 1992, the RO received the veteran's claim 
for an increase in a 20 percent rating for residuals of a 
gunshot wound to the left wrist, and for a claim for an 
increase in a 10 percent rating for residuals of a gunshot 
wound of the left little and ring fingers.  In an October 
2000 decision, the Board granted a single 50 percent rating 
for the residuals of a gunshot wound to the left wrist, and 
to the left little and ring fingers.  It is not factually 
ascertainable that the severity of such conditions (which are 
to be rated as one disability, pursuant to the present Board 
decision) increased on a date within the year prior to the 
October 8, 1992 claim for increase.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an 
anxiety have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

2.  The criteria for a rating in excess of 50 percent for 
residuals of a gunshot wound to the left wrist, and to the 
left little and ring fingers, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.124a, Code 
8516 (2002).

3.  The criteria for an effective date prior to October 8, 
1992, for an award of service connection for residuals of 
frostbite to the feet, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).

4.  The criteria for an effective date earlier than October 
8, 1992, for an increased rating for residuals of a gunshot 
wound to the left wrist, have not been met.  A single 50 
percent rating for residuals of a gunshot wound to the left 
wrist, and of the left little and ring fingers, is properly 
effective from October 8, 1992.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active military service from June 1944 to 
August 1944, from April 1950 to March 1953, from August 1955 
to August 1958, and from September 1958 to December 1964.  
His service medical records show he periodically received 
psychiatric treatment.  The records also show that in 
February 1951, he received a through and through gunshot 
wound to the left wrist with fracture, compound, base of the 
left 4th and 5th metacarpals.  The bullet passed just medial 
to the ulnar styloid through the pisiform and out through the 
mid portion dorsal surface of the left wrist.  There was no 
nerve or artery involvement.  His wound was debrided and his 
left arm was put in a cast.  In March 1951, his wound was 
well healed.  He was subsequently noted to have limitation of 
motion of the left wrist and limitation of motion or 
contracture of the left 4th and 5th fingers (ring and little 
fingers).  The records show the veteran is right-handed.

In August 1953, the RO granted service connection for 
residuals of a gunshot wound to the left wrist with compound 
fracture of the carpal bones, assigning a 20 percent rating.  
The RO also granted service connection for residuals of a 
gunshot wound to the left 4th and 5th fingers, assigning a 20 
percent rating.  Compensation was later discontinued when the 
veteran reentered service

In February 1965 (after the veteran's last discharge from 
service in December 1964), the RO assigned a 10 percent 
rating for the service connected residuals of a gunshot wound 
to the left wrist, and assigned a 10 percent rating for 
residuals of a gunshot wound to the left ring and little 
fingers.

From August to November 1966, the veteran was hospitalized.  
His diagnoses included flexion deformity of the left 4th and 
5th fingers and ulnar nerve palsy.  During this 
hospitalization, he underwent a release of flexion 
contractures.

VA examinations for compensation purposes were conducted in 
February and March, 1967, including a neuropsychiatric 
examination, which showed that the veteran showed an intense 
somatic preoccupation with his back, feet, hand, and what he 
called tension in the shoulders.  It was remarked that he had 
numerous somatic complaints which could not be substantiated  
by neurological or physical tests.  

The veteran was hospitalized for an anxiety reaction from 
June to August 1967.

In October 1968, the veteran underwent a tendolysis of flexor 
tendons of the left 4th and 5th digits.

In February 1969, the Board granted service connection for an 
anxiety disorder.  In March 1969, the RO effectuated the 
Board's grant of service connection for an anxiety disorder, 
and assigned a noncompensable rating.  In June 1969, the RO 
assigned an increased 10 percent rating for an anxiety 
disorder.  The RO, in December 1970, granted an increased 
rating to 30 percent for an anxiety disorder.

The veteran was hospitalized from September to November 1972 
due to his anxiety disorder.

In September 1975, the RO increased the rating to 20 percent 
for residuals of a gunshot wound to the left wrist with 
fracture of carpal bones.

In a March 1987 decision, the Board denied a rating in excess 
of 20 percent for residuals of a fracture of the left wrist, 
and also denied a rating in excess of 10 percent for a 
disorder of the left ring and little fingers.

In December 1990, the Board denied an increase in the 30 
percent rating assigned for the service-connected anxiety 
disorder.

On October 8, 1992, the veteran filed a claim of service 
connection for frostbite of the feet.  He also filed claims 
for increased ratings for an anxiety disorder, residuals of 
gunshot wound to the left wrist, and residuals of gunshot 
wound to the left ring and little fingers.

In support of his claim, he submitted VA outpatient treatment 
reports from the mid 1980s to 1992.  These records show the 
veteran received treatment from the mental health clinic due 
to having problems dealing with the deaths of family members.  
The records are negative for any treatment of the feet or of 
the left wrist/fingers.  The records primarily pertain to 
disorders which are not the subject of this appeal.

In a December 1992 statement, the veteran's wife stated his 
left little finger was crooked and that it was hard for him 
to pick things up.  She also stated the veteran had a nervous 
condition due to trauma he suffered in service.  Another lay 
statement in December 1992 relates that the veteran had 
problems with his fingers and that he had panic attacks.

In January 1993, the RO denied the veteran's claim of service 
connection for frostbite of the feet.  The RO also denied 
claims for increased ratings for an anxiety disorder, a left 
wrist disorder, and for a disorder of the left ring and 
little fingers.

VA psychiatric reports from May 1993 to June 1993 show the 
veteran complained of sleep disturbance, memory problems and 
feelings of being scared.  During one of his treatment visit, 
the veteran stated he recently married and he had no marital 
stress.  He stated he occupied himself by doing household 
chores.  A mental status examination conducted during this 
time revealed the veteran had a relaxed manner, a rambling 
style, and was somewhat paranoid.  There was no clear thought 
disorder.  Another mental status examination showed the 
veteran had a slow monotone speech.  He denied any 
hallucinations or depressive moods.  When treated towards the 
end of June 1993, the veteran was described as having an 
excellent memory.  He denied auditory or visual 
hallucinations.  There was no depressive moods reported.  He 
had good cognitive functioning.  He was described as having 
anxiety manifested by insecurity, palpitations, cold sweats, 
and many somatic discomforts.  The reports in 1993 show the 
veteran was prescribed medication for his psychiatric 
complaints.  The diagnoses during this time were anxiety and 
questionable thought disorder, paranoid features.

During an August 1993 Travel Board hearing, the veteran 
stated he had weakness of the left wrist.  With respect to 
his anxiety, he stated he had mood swings.  He related he had 
a few friends, but that he was primarily a loner.  He 
reported he recently married and that he lived with his wife.  
He stated he last worked as a psychiatric aide in 1975.  
Prior to that position, he stated, he worked as a mail 
handler and as a group leader for the post office.

The veteran was treated in the mental health clinic on a few 
occasions in December 1993.  During that time, he complained 
of confusion and forgetfulness.  He was noted to be oriented 
times three.  He had no delusions or hallucinations.

When treated in the mental health clinic in May 1994, he was 
noted to be well oriented.  He complained of occasional 
forgetfulness, but stated he recalled important events.  He 
had no hallucinations or delusions.

An April 1995 VA mental outpatient treatment report shows the 
veteran denied hallucinations or delusional ideas.  He was 
alert.  The impression was paranoid disorder.

An August 1996 VA psychological report reveals the veteran 
was examined in connection with his claim of service 
connection for PTSD.  During evaluation, he reported having 
numerous physical problems.  He also complained of feeling 
anxious and moody while trying to convince his wife to give 
him a divorce.  He stated his anxiety had been longstanding, 
but that it had been exacerbated by his marital difficulties.  
The veteran reported he received his GED in the service.  He 
stated that after service he worked as a psychiatric aide 
until he hurt his back and retired on disability.  He stated 
he also worked for the post office, but retired on disability 
due to shoulder problems.  He stated he had been retired 
since 1975 and that he did some automotive mechanical work 
and had played in nightclubs as a bass player. He stated he 
currently only played in the church choir.  The psychologist 
stated the veteran did not have PTSD.  The psychologist noted 
that the veteran's Beck Depression Inventory score was 25, 
indicating moderate to a severe range.  Dysthymic disorder, 
rule out major depressive disorder, and rule out paranoid 
personality disorder were diagnosed.

On a September 1996 VA psychiatric examination, the veteran 
stated he quit school in the 8th grade to go into the Navy.  
He stated that after his discharge from the Navy, he went 
into the Army.  He reported he had been married 4 times and 
was trying to get a divorce from his present wife whom he 
married in 1993.  With respect to his employment history, the 
veteran stated he did security guard work and that his 
longest job had been with a health center as a psychiatric 
aid.  He reported that in 1975 he was awarded disability 
benefits due to back problems.  His main complaints pertained 
to physical disabilities, including diabetes and back and 
knee disorders.

Mental status examination revealed he was cooperative.  He 
did not show any thinking disturbance and did not express any 
delusional thinking.  Intellectual functioning was intact.  
He expressed feelings of being "a failure", but did not 
appear overtly depressed or anxious.  The examiner stated the 
veteran did not have PTSD.  He stated that with respect to 
sleep disturbance, the veteran stated he would sleep well if 
it was not for his sleep apnea.  The examiner also stated he 
did not feel the veteran presently suffered any major 
depressive disorder.  During the examination, the veteran 
reported being very active.  He stated he studied and he was 
going to become a deacon in the church.  He stated he was 
also very active with the lodge and had obtained the highest 
degree that could be obtained at his lodge.  He related he 
played in the choir at his church and that he was busy with 
homework.  The examiner stated he did not meet the criteria 
for paranoid personality, but that he did have some paranoid 
trends.  The diagnoses was mild dysthymic disorder and 
paranoid traits.  His global assessment of functioning (GAF) 
score was 60.

A September 1996 VA examination of the feet revealed the 
veteran had residuals of frostbite of the feet.

On September 1996 VA examination of the hand, the veteran 
reported he had a gunshot wound to the left wrist and left 
hand.  Physical examination of the left hand revealed an 
ulnar claw hand deformity.  He held his 4th and 5th fingers in 
a claw type position.  He had some flexure contractures at 
the PIP joint of his 5th finger and slight contracture of the 
4th finger.  He could not fully extend the fingers.  He had a 
definite diminished grip and grasp.  He also had diminished 
strength in that hand.  He had intrinsic atrophy and 
intrinsic weakness and diminished sensation over the ulnar 
nerve.  He could dorsiflex the left wrist through 30 degrees.  
He had palmar flexion to 60 degrees.  He could not get pulp 
to palms on the left 4th and 5th fingers.  There were scars 
from his surgeries and wounds on the left hand.  The 
diagnosis was residual postoperative shell fragment wound of 
the left hand with deformity and ulnar nerve damage.

During an October 1996 VA neurological examination of the 
left hand, the veteran stated he suffered a gunshot injury to 
the left proximal hand in 1951 and underwent multiple 
surgical procedure in an effort to restore function.  
Physical examination revealed fine finger movements were 
significantly impaired on the left.  He had problems quickly 
changing opposition of the thumb with the other four fingers.  
His proximal strength was intact and symmetric throughout.  
The abnormalities of the left hand involved a mild decrease 
in grip strength, 4/5.  There was mild weakness of finger 
flexion and extension (5- out of 5).  The most significant 
abnormality was a distinct weakness of abduction and 
adduction especially involving the left index finger, which 
was 4- out of 5.  The thumb, index finger and middle finger 
had a normal range of motion and contour.  The left ring 
finger was significantly flexed and he was unable to 
straighten it fully.  The degree of flexion was approximately 
30 degrees from the straight angle.  He had a significant 
permanent contracture deformity of his left little finger 
with flexion at the DIP joint of approximately 80 degrees 
with significant decrease in the range of motion, as there 
was essentially no functional use or motion of this finger.  
His sensory examination was notable for a small degree of 
hyperpathic pain at the base of the left hand at the 
hypothenar eminence, but in general, the hand was 
functionally intact regarding sensation, this included intact 
sensation of pinprick, light touch, temperature and joint 
position sense.  The examiner stated the only sensation 
deficit was some degree of numbness at the volar aspect of 
the wrist at the site of the bullet exit.  The examiner 
diagnosed significant dysfunction to the left hand, including 
mechanical limitation of reach and motion in the left little 
finger and left ring finger.  The examiner also reported the 
veteran had significant decrease in forced generation in the 
left index and left middle fingers, especially in the plane 
of abduction and adduction; and asymmetric sensory 
examination without functional loss. 

The RO, in a January 1998 rating decision, granted service 
connection for frostbite of the feet and assigned a 
noncompensable rating, effective from October 8, 1992.  The 
RO also granted an increased rating to 30 percent for 
residuals of a gunshot wound to the left (minor) wrist, 
effective from October 8, 1992.

In February 1998, the veteran expressed disagreement with the 
October 8, 1992 effective dates for the grant of service 
connection for frostbite of the feet and for the increased 30 
percent for residuals of a gunshot wound to the left wrist.  
He stated the effective date should be March 17, 1987.  In 
support of his claim, he submitted a partial copy of a March 
17, 1987 Board decision which addressed the issue of an 
increased rating for residuals of a gunshot wound to the left 
wrist.

In April 1998, the veteran again asserted he was entitled to 
earlier effective dates for the increased rating for the left 
wrist condition and for service connection for frostbite of 
the feet.  He also stated he was entitled to an increased 
rating for his psychiatric disorder.  In a November 1998 
statement, the veteran said he had problems with the fingers 
of the left hand, which caused problems with working.  He 
stated he had poor movement of the fingers.  He also stated 
that his wrist was stiff and deformed.   He reported that he 
did not think straight.  He claimed the rating for his 
anxiety disorder should be increased.

During a December 1999 Board hearing, the veteran testified 
he took medication and was in treatment due to his service-
connected anxiety disorder.  He stated he had forgetfulness, 
some memory problems, sleep disturbance, and agitation due to 
the service-connected anxiety disorder.  He stated he would 
often pace.  He stated he had 3 friends whom he saw 
occasionally, but that he primarily stayed by himself during 
the day.  With respect to the left hand and wrist, he related 
he had problems with motion.  He also stated he had weakness 
and numbness of the left hand and wrist.  He stated he had 
problems with the fingers of his left hand and had problems 
holding objects.  He stated that in the past, amputation of 
his fingers was suggested.  Regarding his claim for an 
earlier effective date prior to October 1992, for the award 
of service connection for frostbite of the feet and for an 
increased rating to 30 percent for a left wrist disorder, the 
veteran stated he had frostbite of the feet prior to that 
date and that his left wrist disorder warranted an increased 
rating to 30 percent prior to October 1992, as he had an 
increase in disability before then.  He reported he was 
right-handed.

In a brief received in December 2002, the veteran's 
representative argued that a medical report dated in February 
1967, which noted that the veteran showed intense 
preoccupation with his back, feet, hand and tension in his 
shoulders, constituted an informal claim for service 
connection for frostbite residuals.  Therefore, it is argued, 
the effective date of the grant of service connection for 
frostbite should be the date of that report.  In addition, it 
was argued that the veteran should have received a single 50 
percent rating for his gunshot wound residuals in February 
1965, after he was last discharged from the military.  
Attention was drawn to medical evidence in 1965 of flexion 
abnormality and ulnar nerve palsy, and surgery for release of 
flexion contractures.  It is contended that the veteran met 
the criteria for complete ulnar nerve paralysis at that time, 
and that the gunshot wound residuals were improperly rated as 
separate conditions, at a lesser degree.  

II.  Analysis

A.  Duty to Assist and Notify

This case was remanded in May 2001 by the Court for 
readjudication under the Veterans Claims Assistance Act 
(VCAA) (which was enacted in November 2000, after the Board 
decision).  The file shows that through correspondence, 
rating decisions, the statements of the case, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Service medical records and VA treatment records 
have been obtained, and the veteran has not identified any 
other relevant evidence.  Because he has not identified or 
referred to any other potentially relevant evidence, and all 
records referred to were obtained, no purpose would be served 
by delaying adjudication of this case to notify the veteran 
of the respective obligations of VA and the veteran to obtain 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Wensch v. Principi, 15 Vet.App. 362 
(2001).  The veteran has been afforded VA examinations.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

B.  Increased Ratings

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

1.  Anxiety Disorder

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
an anxiety disorder is to be rated 30 percent when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  (The term 
"definite" in the regulation means "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large." VAOPGCPREC 9-93.)  A 50 percent rating 
is to be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when symptoms 
result in severe social and industrial impairment.  38 C.F.R. 
§ 4.132, Code 9400 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 30 percent rating for an anxiety disorder 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Code 9400 (2002).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); 
VAOPGCPREC 3-2000.

The veteran claims his service-connected anxiety disorder is 
more disabling than reflected in the 30 percent rating 
currently assigned.  He complains of such symptoms as 
forgetfulness, sleep disturbance, agitation, and mood swings.

With regard to the veteran's industrial impairment, the 
record demonstrates he last worked as a psychiatric aide in 
1975 and that he retired from such position due to a back 
disability.  He reports receiving disability benefits due to 
a back disorder.  He states he retired from his prior 
position at the Postal Service due to a shoulder disability.  
In recent years he has only required intermittent outpatient 
psychiatric treatment.  The veteran is not currently working 
due to factors unrelated to his anxiety disorder, and the 
recent medical evidence does not suggest significant 
industrial impairment from the anxiety disorder.  A 
comprehensive VA psychiatric examination in 1996 revealed a 
GAF score of 60, which reflects no more than moderate 
impairment of industrial adaptability attributable to an 
anxiety disorder. 

As to the veteran's social impairment, the record shows the 
veteran has been married multiple times and that he is trying 
to get a divorce from his current wife who he married in 
1993.  He reports that he is a loner and prefers to stay by 
himself.  However, the record does not suggest social 
isolation.  He obviously had social contacts to meet and 
marry his current wife, he reports a few friends with whom he 
socializes, he participates in the church choir and other 
church activities, and he is very active with his lodge.  In 
1996 the examiner reported the veteran stayed very busy.  
Moreover, his GAF score of 60 indicates no more than moderate 
social impairment.  The record overall demonstrates no more 
than moderate social impairment.  Even if the veteran's 
social impairment was more than moderate, his social 
impairment is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996); 38 C.F.R. § 4.126 (effective November 7, 1996).

The next higher rating of 50 percent is not warranted under 
either the old or the new rating criteria.  The Board finds 
the medical and other evidence does not show anxiety symptoms 
of a magnitude to produce considerable social and industrial 
impairment (the old criteria for a 50 percent rating).  Nor 
do anxiety symptoms cause occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as those outlined in the new criteria for a 50 percent 
rating.  Mental status examinations from 1993 to 1996 show he 
is oriented and does not have a thought disorder.  Although 
he complains of having problems with his memory, there is no 
indication he has retention of only highly learned material, 
or that he forgets to complete tasks.  In fact, some reports 
indicate that the veteran's memory is excellent.  In 
addition, the veteran's memory appears sufficient enough to 
maintain his busy active life.  The Board notes that the 
veteran has also complained of sleep disturbance, although he 
also reports such is due to sleep apnea, not anxiety. 

In conclusion, the Board finds that the veteran's overall 
anxiety disability picture most closely approximates the 
criteria for a 30 percent rating, than a 50 percent rating, 
and thus, the lower rating of 30 percent is to be assigned.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against an increased rating for an anxiety disorder; the 
benefit-of-the-doubt doctrine rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

2.  Residuals of a gunshot wound to the left wrist 
and of the left ring and little fingers

The October 2000 Board decision granted a single 50 percent 
rating for residuals of a gunshot wound to the left wrist, 
and to the left little and ring fingers, under Code 8516, and 
that portion of the Board decision was not vacated by the May 
2001 Court order.  

With respect to whether a rating in excess of 50 percent is 
warranted, the veteran's condition affects his minor upper 
extremity.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
complete paralysis of the ulnar nerve of the minor upper 
extremity, exhibited by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist is rated 50 percent.  This is the highest rating 
available under this diagnostic code.  

Moreover, this code includes consideration of both limitation 
of motion of the ring and little finger as well as limitation 
of motion of the wrist.  Therefore, the veteran is not 
entitled to a separate rating for his limitation of motion or 
ankylosis of the ring and little finger.  As noted in the 
previous decision, separately rating the wrist and finger 
aspects of the gunshot wound residuals would result in a 
lower, not a higher, rating.  In this regard, even 
unfavorable ankylosis or amputation of the ring and little 
fingers of the minor extremity warrants only a 20 percent 
rating, which, combined with a 30 percent rating for the 
wrist, would be 40 percent.  See 38 C.F.R. §§ 4.25, 4.71a, 
Codes 5151, 5219.  

Loss of use of the minor hand warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Code 5125.  However, the evidence does not 
demonstrate loss of use of the hand.  While he experiences 
significant problems with the hand, as evidenced by the 50 
percent rating for complete paralysis of the ulnar nerve, 
some useful function of the hand is preserved.  For example, 
the evidence indicates he plays the bass in his church choir.  
His grip strength is only mildly decreased, and he can move 
his wrist from 30 degrees of dorsiflexion through 60 degrees 
of flexion.  

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 50 percent for residuals of a 
gunshot wound to the left wrist and hand, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Earlier effective date for service connection for 
frostbite of the feet

The veteran claims that he is entitled to an effective date 
prior to October 8, 1992, for the award of service connection 
and compensation for residuals of frostbite to the feet.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

On October 8, 1992, many years after service, the RO received 
the veteran's claim of service connection for frostbite of 
the feet.  The RO subsequently granted service connection for 
residuals of frostbite of the feet, effective from October 8, 
1992.  

During a Board hearing, the veteran stated he had frostbite 
of the feet prior to October 8, 1992 and as a result he was 
entitled to an earlier date for the award of service 
connection.  The Board finds that the veteran's argument is 
without merit, since it is the date of VA receipt of the 
claim for service connection that governs the effective date.  

The veteran claims he is entitled to an earlier effective 
date in March 1987.  However, he does not provide a reason 
for selecting this date, and the evidence does not show a 
claim was filed at that time.  

The veteran's representative contends that a VA medical 
report dated in February 1967, which noted that the veteran 
showed intense preoccupation with his back, feet, hand, and 
tension in his shoulders, constituted an informal claim for 
service connection for frostbite residuals.  Therefore, it is 
argued, the effective date of the grant of service connection 
for frostbite should be the date of that report.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under VA laws.  38 U.S.C.A. § 5101(a).  "Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid."  Jones v. West, 136 F.3d 1296, 1299 
(1998).  A claim or an application is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 
32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  An 
informal claim must be in writing and identify the benefit 
sought.  38 C.F.R. § 3.155(a); Rodriguez v. West, 189 F.3d 
1351 (Fed.Cir. 1999); Brannon, supra.  Moreover, medical 
records cannot constitute an informal original claim.  In the 
case of an original claim, the claimant must submit a written 
document identifying the benefit, and expressing some intent 
to seek it.  Brannon v. West, 12 Vet. App. 32 (1998).  
Therefore, the 1967 medical examination report, noting 
preoccupation with somatic complaints, including the feet, is 
not an informal claim for service connection for frostbite 
residuals.

In the instant case, the Board finds that the veteran's 
original claim for service connection for frostbite of the 
feet was received by the RO on October 8, 1992, which is well 
beyond one year after his date of separation from active 
duty.  The file contains no earlier document that can be 
construed as a claim for service connection for frostbite of 
the feet.  Accordingly, under the applicable law and 
regulation, an effective date for the grant of service 
connection for frostbite of the feet, prior to the date of VA 
receipt of the claim on October 8, 1992, is not permitted.  
Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App 49 
(1990).

D.  Earlier effective date for an increased rating for 
residuals of a gunshot wound to the left wrist.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

The veteran's representative argues that the veteran should 
have received a single 50 percent rating for his gunshot 
wound residuals in February 1965, after he was last 
discharged from the military.  Attention was drawn to medical 
evidence in 1965 of flexion abnormality and ulnar nerve 
palsy, and surgery for release of flexion contractures.  It 
is contended that the veteran met the criteria for complete 
ulnar nerve paralysis at that time, and that the gunshot 
wound residuals were improperly rated as separate conditions, 
at a lesser degree.  

In 1987, the Board denied claims for an increase in a 20 
percent rating for residuals of a gunshot wound of the left 
wrist, and for an increase in a 10 percent rating for the 
condition of the left ring and little fingers.  The 1987 
Board decision is final.  38 U.S.C.A. § 7105.  Where there 
has been a prior final denial, the award of VA benefits may 
not be effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet.App. 391 (1997).  Thus, as a 
result of the final 1987 Board decision, the effective date 
for an increased rating must be based on a new claim.  A new 
claim was not received by the RO until October 8, 1992.  

In order for the veteran to receive an effective date earlier 
than October 8, 1992 for the currently assigned 50 percent 
rating,  the evidence must demonstrate that the condition 
increased in severity on an ascertainable date within the 
year preceding the October 8, 1992 claim for increase.  There 
is no medical or other probative evidence regarding this 
condition within the year preceding the October 8, 1992 
claim.  As such, it is not factually ascertainable that such 
condition increased on some date within the year preceding 
October 8, 1992.  Therefore, the effective date for the 
increased rating can be no earlier than the date of VA 
receipt of the claim, October 8, 1992.  

The Board finds that the preponderance of the evidence is 
against the claim.  Thus the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

An increase in a 30 percent rating for an anxiety disorder is 
denied.

An evaluation in excess of 50 percent, for residuals of a 
gunshot wound to the left wrist and to the left ring and 
little fingers, is denied.

An earlier effective date for service connection for 
residuals of frostbite to the feet is denied.

An earlier effective date for an increased rating for 
residuals of a gunshot wound to the left wrist is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

